Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3 (currently amended) A pressure reference resetting structure of an inflatable mattress, comprising: 
a valve connected with the inflatable mattress; 
an inflatable air pump connected with the valve; 
a pressure sensing element; 
a pressure detection pipe coupled with the pressure sensing element; 
wherein the valve includes an air orifice communicated with the pressure detection pipe, the pressure sensing element is configured 
wherein the valve includes a first body and a second body stacked on and rotatable relative to the first body; the first body has at least one air input tube extending outward from a peripheral side of the second body, an air chamber defined on a center of a top of the first body and communicating with the at least one air input tube, at least one air output tube arranged beside the at least one air input tube respectively, a first air delivery tube and a second air delivery tube which respectively correspond to the at least one air input tube, a first flowing room defined in the top of the air chamber and communicating with the first air delivery tube, a second flowing room defined in the top of the first body and communicating with theNON-FINAL16/254,578-5-Dkt. No.: 0-1886 second air delivery tube, and the pressur
Claim 4 (currently amended) A pressure reference resetting structure of an inflatable mattress, comprising:
 a valve connected with the inflatable mattress; 
an inflatable air pump connected with the valve; 
a central control unit including a pressure sensing element;
a pressure detection pipe coupled with the pressure sensing element;
wherein the valve includes an air orifice communicated with the pressure detection pipe, and the pressure sensing element is configured to detect a pressure of an external environment via the pressure detection pipe and the air orifice; and
 a first airbag strip assembly and a second airbag strip assembly intervally spaced from and interlocked with the first airbag strip assembly, and a reference pressure is reset by exhausting air in one of the first airbag strip assembly and the second airbag strip assembly, and ing air in the other of the first airbag strip assembly and the second airbag strip assembly; 
wherein the valve includes a first body and a second body stacked on andNON-FINAL16/254,578 -6-Dkt. No.: 0-1886rotatable relative to the first body; 
the first body has at least one air input tube extending outward from a peripheral side of the second body, an air chamber defined on a center of a top of the first body and communicating with the at least one air input tube, at least one air output tube arranged beside the at least one air input tube respectively, a first air delivery tube and a second air delivery tube which respectively correspond to the at least one air input tube, a first flowing room defined in the top of the air chamber and communicating with the first air delivery tube, a second flowing room defined in the top of the first body and communicating with the second air delivery tube, and a pressure detection pipe formed on a middle section of the first body; 
the second body has a first air cavity defined on a center of a bottom thereof, a second air cavity surrounding the first air cavity, and a connection orifice independently defined within the second air cavity, wherein when the connection orifice is rotated to a predetermined angle, the connection orifice is in communication with the pressure detection pipe; the at least one air output tube is communicated with the second air cavity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to include the features of claims 3 and 4 respectively as well as fixed the issues under 35 U.S.C. 112. The Examiner has amended the claims to clarify that the pressure sensing element is configured to operate as claimed and amended claim 4 to properly claim that the reference pressure is reset by exhausting air in one of the first airbag strip assembly and the second airbag strip assembly, and holding air in the other of the first airbag strip assembly and the second airbag strip assembly (see paragraph [0009] of the Pre Grant Publication US 2020/0229610).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                     

/ERIC J KURILLA/Primary Examiner, Art Unit 3619